Citation Nr: 0946698	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  08-01 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a certificate of eligibility for specially 
adapted housing pursuant to 38 U.S.C.A. § 2101(a).  


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from July 1943 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions in May and September 
2007 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico which denied entitlement 
to the benefit currently sought on appeal.

As a point of clarification, this Veteran has already been 
determined to be eligible for a special home adaptation grant 
under 38 U.S.C.A. § 2101(b) and 38 C.F.R. § 3.809a, which 
provide adaptation entitlement for Veterans who are not 
eligible for assistance in acquiring specially adapted 
housing under the provisions of law currently on appeal.  
Thus, the only remaining question is whether there is 
additional entitlement under 38 U.S.C.A. § 2101(a) and 
38 C.F.R. § 3.809.  38 C.F.R. § 3.809a(a) (2009) (stating 
that a veteran who is entitled under § 3.809a, but later 
becomes eligible for a certificate of eligibility under 
§ 3.809 may be issued a certificate of eligibility under 
§ 3.809, although no particular adaptation, improvement, or 
structural alteration may be provided to a veteran more than 
once).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection is currently in effect for concentric 
contraction of the visual field to less than five degrees 
bilaterally with nebulae cornea and bilateral cataracts.  The 
Veteran has been medically determined to be legally blind in 
both eyes.  

2.  The Veteran does not have anatomical loss or loss of use 
of at least one lower extremity.  



CONCLUSION OF LAW

The criteria for a certificate of eligibility for specially 
adapted housing have not been met.  38 U.S.C.A. §§ 2101(a), 
5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.809 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2009).  

In correspondence dated in February 2007, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009) 
and 38 C.F.R. § 3.159(b) (2009).  Specifically, the AOJ 
notified the Veteran of information and evidence necessary to 
substantiate the claim for entitlement to specially adapted 
housing, to include information and evidence that VA would 
seek to provide, and that which the Veteran was expected to 
provide.  This notice fully complies with the applicable 
regulations and case law.  

VA has also assisted the Veteran with respect to his claim 
for benefits in accordance with 38 U.S.C.A. § 5103A (West 
2002) and 38 C.F.R. § 3.159(c) (2009).  Service treatment 
records have been associated with the claims file.  All 
identified and available treatment records have been secured.  

The Veteran has not been provided with a medical examination 
particular to the issue on appeal.  However, one is not 
required in this case, as recent medical records do not show 
that the Veteran has anatomical loss, or loss of use, of at 
least one lower extremity which is a threshold eligibility 
requirement for the benefit sought on appeal.  Without any 
assertion of at least loss of use of one lower extremity, 
there is no duty to provide a VA medical exam or further 
medical opinion.  See 38 C.F.R. § 3.159(c)(4) (2009).  The 
duty to assist has been fulfilled. 

Specially Adapted Housing

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be issued to a veteran, 
provided he or she has a disability incurred in or aggravated 
during service and is entitled to compensation for permanent 
and total disability due to:  1) the loss, or loss of use, of 
both lower extremities such as to preclude locomotion without 
the aid of braces, crutches, canes or a wheelchair; or 2) 
blindness in both eyes, having only light perception, plus 
the loss or loss of use of one lower extremity; or 3) the 
loss, or loss of use, of one lower extremity together with 
the residuals of organic disease or injury which so affect 
the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes or a 
wheelchair; or 4) the loss, or loss of use, of one lower 
extremity together with the loss, or loss of use, one upper 
extremity which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair.  38 U.S.C.A. 
§ 2101(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.809 (2009).

In the present case, the Veteran has been evaluated as 
permanently and totally disabled since December 3, 1982.  See 
Rating code sheet, December 2007.  Service connection is in 
effect for concentric contraction of the visual field to less 
than five degrees bilaterally with nebulae cornea and 
bilateral cataracts, rated as 100 percent disabling, active 
keratitis, rated as 10 percent disabling, and chronic 
blepharoconjunctivitis of both eyes, rated as 10 percent 
disabling.  Id.  As such, the Veteran meets the first element 
of the second criterion listed above.  38 C.F.R. 
§ 3.809(b)(2).  Specifically, the Veteran is blind in both 
eyes.  VA examination, August 2007.  However, in order for 
entitlement to be established, the Veteran must also have 
anatomical loss, or loss of use of at least one lower 
extremity.  The evidence of record does not establish that he 
presently has a lower extremity impairment of such a degree.  

Although it does appear that the Veteran has been issued a 
wheelchair by VA, his accredited representative clarifies 
that he "does not have anatomical loss or loss of use of one 
lower extremity in addition to blindness."  Informal hearing 
presentation, November 2009; see also VA occupational therapy 
notation, August 2007 (discussing issuance of lightweight 
wheelchair).  In addition, a recent VA examination report 
regarding a competency determination states that the Veteran 
brought a Canadian crutch and was seated in a VA assigned 
wheelchair during the examination.  VA examination, November 
2007.  However, the primary care note that discusses referral 
for the lightweight wheelchair indicates that the Veteran was 
ambulatory without apparent distress.  VA primary care 
follow-up, April 2007; see also VA mental examination, 
September 2006 (describing Veteran walking with Canadian 
cane).  As the Veteran is shown to be ambulatory despite the 
use of a wheelchair, the Board finds that his use of a 
wheelchair is more likely due to some impairment other than 
loss of use of a lower extremity, potentially as due to the 
Veteran's age (in his mid-80's), blindness, and the fact that 
he was primarily cared for by his wife who was also partially 
disabled.  Id; see also DD Form 214 (establishing the 
Veteran's birth date in 1922).  

To be clear, the evidence of record indicates that the 
Veteran has diagnosed osteoarthritis as well as bony 
outgrowths on both feet.  See, e.g., VA treatment record, 
April 2007.  However, the record does not establish that 
either condition is service-connected or that either 
condition constitutes impairment so significant as to result 
in loss of use of a lower extremity.  Furthermore, the most 
recent medical evidence of record shows that the Veteran uses 
his feet to control pedals on adaptive equipment designed to 
allow him to read music while playing the guitar.  VA 
rehabilitation note, November 2007.  

In all, the Veteran does not state that he cannot use either 
or both of his lower extremities; the medical evidence does 
not show that he experiences anatomical loss, or loss of use, 
of a lower extremity; and, the Veteran's representative 
states that he does not have such a condition.  As the loss 
or loss of use of one lower extremity is a requirement, in 
addition to blindness, necessary to establish entitlement to 
specially adapted housing under 38 U.S.C.A. § 2101(a) and 
38 C.F.R. § 3.809, and this threshold requirement is not met 
in this Veteran's case, he is not eligible for the additional 
adaptation benefits sought.  

The Board sympathizes with the appellant's position, however, 
entitlement to the specially adapted housing benefit sought 
is prefaced on explicit eligibility requirements.  
38 U.S.C.A. § 2101(a) (West Supp. 2009); 38 C.F.R. § 3.809 
(2009).  In the absence of evidence to establish eligibility, 
the claim must be denied.  As the preponderance of the 
evidence is against the Veteran's claim, the benefit of the 
doubt provision does not apply.  


ORDER

A certificate of eligibility for specially adapted housing, 
pursuant to 38 U.S.C.A. § 2101(a), is denied.  



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


